PER CURIAM.
This is an interlocutory appeal from an order denying a motion to quash service of process. We have considered the briefs and oral argument of counsel and the appellate file. The points raised on this appeal require us to assume facts which do not appear of record. Appellant not having presented a record which is sufficient *472to support his contentions on appeal, the order must be affirmed. See Hall v. Davis, Fla.App.(1st), 106 So.2d 599; Wilder v. Altman, Fla.App.(3d), 179 So.2d 250.
Affirmed.
RAWLS, C. J., and McCORD and SPECTOR, JJ., concur.